Citation Nr: 1415525	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  09-39 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Ruda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to August 1993.

This matter comes to the Board of Veterans' Appeals (Board) from a March 2008 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which granted service connection for PTSD and assigned an initial 10 percent rating.  In April 2010, the VA RO in Winston-Salem, North Carolina increased the initial rating to 30 percent.  Since this grant does not constitute a full grant of the benefit sought on appeal, the claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

A review of the records contained in the Veteran's VA Virtual claims folder has been considered in this case.


FINDING OF FACT

The Veteran's clinical signs and symptoms of PTSD are characterized, primarily, by sleep disturbance, periodic depression, suspiciousness, irritability and social avoidance and result in no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 percent for PTSD are not approximated.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b) (1), 4.2, 4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code (DC) 9411.


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

VA has a duty to notify a veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to meet the requirements of 38 U.S.C.A. §5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the veteran about the information and evidence necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  VCAA notice should be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) held in Dingess v. Nicholson, 19 Vet. App. 473 (2006), that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include (1) the veteran's status; (2) the existence of a disability; (3) a connection between the veteran's service and the disability; (4) the degree of disability; and (5) the effective date of the disability.  The Court held that upon receipt of an application for a claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim, and to provide the veteran with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the claim as reasonably contemplated by the application.  Id. at 486.  This notice must also inform the veteran that a disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id. 

In this case, a VCAA notice letter sent in May 2007 satisfied the provisions of 38 U.S.C.A. § 5103(a).  In this letter, VA informed the Veteran about the information and evidence not of record that was necessary to substantiate the claim; the information and evidence that VA would seek to provide; the information and evidence the Veteran was expected to provide; and the information regarding the type of evidence necessary to establish a disability rating or effective date for the disorder on appeal required by Dingess, supra. 

VA has acquired the Veteran's service, VA and private treatment records to assist with the claim.  In December 2007 and March 2010, VA provided the Veteran with two VA medical examinations to determine the nature and severity of the Veteran's PTSD.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the resulting examination reports are adequate for the purpose of determining entitlement to the increased rating that is sought.  The examiners elicited from the Veteran his history of complaints and symptoms, and the examination reports provide pertinent clinical findings detailing the results of the examinations to allow for effective evaluation of the Veteran's disability.  For these reasons, the Board concludes that the examination reports in this case provide an adequate basis for a decision.

In view of the foregoing, the Board finds that VA has fulfilled its duties to notify and assist the Veteran in the claim under consideration.  Adjudication of the claim at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

Initial Rating Claim

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity in civil occupations. Separate DCs identify the various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.

Where a veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2013).

When evaluating the level of disability from a mental disorder, VA will also consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The schedular criteria for rating psychiatric disabilities incorporate the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  38 C.F.R. §§ 4.125, 4.130 (2013).

PTSD is rated under 38 C.F.R. § 4.130, DC 9411, according to the General Rating Formula for Mental Disorders. Under this general rating formula, a 30 percent disability rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and, mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and, difficulty in establishing and maintaining effective work and social relationships.  Id.

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships, warrants a 70 percent disability rating.  Id.

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, warrants a 100 percent disability rating.  Id.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating. Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  On the other hand, if the evidence shows that the veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Id. at 443.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

The Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DSM-IV at 32).  Throughout his appeal, the Veteran's GAF scores have ranged from 45 to 90.  According to the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM- IV), which VA has adopted, under 38 C.F.R. §§ 4.125 and 4.130.  A GAF score of 41 to 50 reflects a serious level of impairment (e.g., suicidal ideation, severe obsessive rituals, frequent shoplifting,  a GAF score of 51 to 60 indicates moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 61 to 70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  A GAF score of 71 to 80 indicates symptoms that are transient or expectable reactions to psychosocial stressors but no more than slight impairment in social, occupational or school functioning.  Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

The Veteran is currently in receipt of an initial rating of 30 percent for his PTSD.  38 C.F.R. § 4.130, DC 9411.  He contends that a higher initial rating is warranted.

The Veteran submitted a private examination dated March 2007.  The examiner stated that the Veteran is presently a heavy equipment operator and has performed this work for the past 14 years.  The examiner reported that the Veteran has been having nightmares since 1991 about 3-4 times per week.  He also reported panic attacks that last 2-3 times per week, lasting at least half a day and difficultly sleeping.  The Veteran reported intrusive thoughts, being startled easily, hypervigilence and irritability.  Significantly, the examiner noted that the Veteran socialized frequently with family members and friends.  The examiner indicated the Veteran's short term memory is severely impaired.  The examiner stated "he cannot remember what he reads and gets lost when traveling.  His work memory is 75% impaired.  His anger, sadness, and fear come upon him without the knowledge of why 80% of the time indicating that his prefrontal cortex is dysfunctional."  The examiner noted instances of hallucinations stating "he hears his name called once per week; hears vehicles drive up at his residence daily, and hears noises in his home many times per week.  He also sees shadows moving out of the corners of his eyes daily."  The Veteran reported feeling depressed 100 percent of the time and crying spells 50 percent of the time.  He also reported irritability and feeling helpless and suicidal at times.  

Based on the Veteran's symptoms, the examiner opined that the Veteran is mildly compromised in his ability to sustain social relationships and also mildly compromised in his ability to sustain work relationships.  He was diagnosed with PTSD and assigned a GAF score of 45.  

Following an examination of the Veteran and a review of his medical records, a December 2007 VA examiner diagnosed the Veteran with PTSD and assigned a GAF score of 70.  The examiner reported the Veteran working as a shipper for 10 months after service.  The examiner noted the Veteran's relationship with his supervisor and co-workers as good.  The Veteran then reported working as a plumber helper for 2.5 years and having good relationships with his supervisor and coworkers.   The Veteran also worked as a Wal Mart shipper for 2.5 years and at BCH energy project for one year.  The relationship with coworkers and supervisors at these positions were noted as good.  The Veteran reported being married with two children.  He described his relationship with his wife as not good and his relationship with his children as fine.  The examiner indicated no major social functional changes since the Veteran developed his mental condition.  The Veteran reported currently working as a shipper.  He indicated his relationship with his supervisor and coworkers as good and not missing any work.  

The examiner noted "there is a persistent sense of a foreshortened future.  This sense of a foreshortened future is that when he sees someone grab someone he feels that person will come after him and he has a flashback, then he grabs who is near, that caused a separation in marriage."  The examiner described persistent feelings of detachment or estrangement from others.  He stated "this feeling of detachment is feeling cut off."  Persistent, restricted range of affect was noted.  Other reported symptoms included increased arousal, difficulty falling asleep, persistent irritability when startled, startled responses leading to striking out and hypervigilance.  

Upon examination the examiner noted "signs of suspiciousness with the following examples: I trust you to the extent till I observe things that make me wonder.  Delusional history is present occasionally, including that a manger was out to get him."  The examiner further stated "at the time of examination, there was no delusion observed.  There is no hallucination history present.  At the time of examination, there was no hallucination observed."  Obsessional rituals were noted but they were not severe enough to interfere with routine activities.  Examples were counting and checking.  The examiner reported thought processes as appropriate, judgment as not impaired, abstract thinking as abnormal, memory within normal limits and suicidal and homicidal ideation absent. 

The examiner opined that

mentally he does not have difficulty performing activities of daily living.  The best description of the claimant's current psychiatric impairment is: psychiatric symptoms cause occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks although generally the person is functioning satisfactorily with routine behavior, self-care and normal conversation.  The above statement is supported by the following symptoms: depressed mood, anxiety, suspiciousness and chronic sleep impairment.  

The Veteran received mental health treatment at a VA medical center starting in January 2009.  The Veteran reported suffering from flashbacks, insomnia and night sweats.  He noted that this has sent his marriage downhill.  The Veteran indicated that he had been living with his parents for the last 3 years and was working as a shipper, operating a fork lift for the past two years.  The Veteran stated the reasons for separating from his wife was lack of cleanliness, not paying the bills and telling him he was wrong when he believed he was right.  The clinician listed positive factors of: "positive future plans, positive social support, sense of responsibility to family/significant other, life satisfaction, reality testing ability and positive coping skills.  The Veteran was assigned a GAF score of 90.  

February 2009 VA treatment records note the Veteran suffers from insomnia.  The Veteran reports his mood as depressed on occasion and other times feeling "normal."  The Veteran denied significant issues with irritability or anger.  The clinician reported "he gets along "quite well" with other people."  The Veteran also stated that he is guarded when he goes to the store or goes out anywhere.  The Veteran indicated that he feels more moody than he used to be.  He reported working as a shipper and loader of trucks full-time.  The Veteran noted living separately from his wife as he worked out of town and was staying with his parents.  He denied significant stressors in the marriage but stated that his wife is concerned about his talking in his sleep.  The Veteran indicated he gets along well with his child and step child.  

The examiner reported the Veteran's leisurely activities as ""almost anything." Spend time with kids.. "we go out to movies, play video games, go shopping.""  The Veteran stated that he feels depressed on and off and has difficulty sleeping in.  He denied difficulties with irritability or anger outbursts.  He also stated "I don't have any problem going out, it is just, your guard is up and control yourself."  The Veteran was assigned a GAF score of 85.  The clinician concluded "Veteran appears to have minimal symptoms for diagnosis of PTSD per today's assessment and presentation."

VA treatment notes indicate the Veteran attended group therapy in August 2009.  

The Veteran was afforded another VA examination in March 2010.  The Veteran reported talking to himself more and becoming increasingly suspicious.  He stated that he cannot have anyone in line behind him.  He also reported developing night sweats and being easily frustrated and irritable.  The Veteran indicated this makes him sometimes yell at his children for no reason.  He also noted separating from his wife.  The Veteran identified being less socially active and less active in church.  The Veteran reported his symptoms affect his total daily functioning which result in deteriorating relationship with his wife, children, friends and others.  The Veteran stated he has been working the past 3 years as a shipping operator.  He indicated his relationship with his supervisor as fair to good and his relationship with his coworkers as good.  The examiner noted that the Veteran has not lost any time from work.  The examiner noted the Veteran's signs of suspiciousness as "will not let other stand in line behind him; needs to have full view of a room and will sit only with his back to a protected corner."  The examiner also indicated that the Veteran's memory is impaired to a moderate degree with problems of retention of highly learned material and forgetting to complete tasks.  The Veteran stated he forgets things he has learned well in the past.  He described forgetting how to work on his car even though he had done it before.  The examiner noted panic attacks occurring once per week.  The Veteran reported that "the attacks happens for no apparent reason, accompanied by fast heart rate, sweating, fast, shallow breathing."

Based on the symptoms, the examiner concluded:

the claimant is cognitively intact, alert and oriented in all spheres, and performs all of his ADLs.  Mentally, he does not have difficulty performing activities of daily living.  He has difficulty establishing and maintaining effective work/school and social relationships because he is separated from wife, is hypervigilant and suspicious of others.  He has difficulty maintaining effective family role functioning because separated from his wife and children.  He does visit frequently, however.  He has occasional interference with recreation or leisurely pursuits because he is isolating himself socially as he does not want to be around others.  

In order for the Veteran to warrant an initial rating in excess of 30 percent there needs to be evidence of occupational and social impairment with reduced reliability for a 50 percent disability rating; occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood for a 70 percent disability rating; or total occupational and social impairment for a 100 percent disability rating.  However, as well be discussed below, the Board finds that the Veteran's PTSD most closely approximates social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  

The Veteran has maintained consistent employment as a shipper since the first psychiatric examination in February 2007.  Since that time, he has not missed work due to his PTSD symptoms and he consistently reports his relationship with his supervisor and co-workers as good.  During the March 2010 VA examination the Veteran did report his relationship with his supervisor as "fair to good."  He has not reported experiencing occupational impairment that  affected his employment due to his PTSD symptoms.  Thus, the Veteran's ability to establish and maintain employment has not been affected by his PTSD symptoms.  

The Veteran's difficulties establishing social relationships is encompassed in the 30 percent rating but, overall, he has not displayed the signs, symptoms or manifestations of psychiatric disability which warranted a rating in excess of 30 percent to include symptoms such flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impaired judgment and impaired abstract thinking.  During the March 2010 VA examination the examiner stated that the Veteran has difficulty maintaining effective relationships because he is hypervigilant and suspicious of others.  However, the examiner also stated that this results in occasional interference with recreational or leisurely pursuits because he is isolating himself socially as he does not want to be around others.  Occasional inference in social activities is encompassed by the 30 percent rating.  

To warrant a 50 percent rating, the Veteran would need to demonstrate occupational and social impairment with reduced reliability and productivity.  The March 2010 VA examiner stated the Veteran does not have any difficulties in performing activities of daily living.  The February 2007 private examiner stated that the Veteran socialized frequently with family members and friends.  The December 2007 VA examiner stated that the Veteran's current psychiatric impairment is symptoms that cause occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks i.e., the criteria for the 30 percent disability rating.  While the Veteran reported less social activity during the March 2010 VA examination, he did not indicate social avoidance entirely.  He indicated that he becomes suspicious and uncomfortable in certain social situations such as standing in line and needing to have a full view of the room he is in with others.  

As for the Veteran's social functioning, his anxiety and depression are not so severe as to preclude all recreational and leisurely pursuits but rather limits such pursuits.  The Veteran reported that he still attends church and has a good relationship with his children when he sees them.  During the March 2010 VA examination the Veteran also reported suspiciousness when out in public, but this indicates he is able to leave home and be in a public place.  In addition, the Veteran's irregular reporting of the presence of panic attacks (Compare March 2010 VA examination (once a week) with February 2007 VA examination report (negative) and March 2007 private examination (two-three times a week)) suggests that these attacks occur with less frequency than the frequency associated with a higher rating.  Symptoms of suspiciousness, occasional panic attacks and depression are contemplated in the currently assigned rating.  During the March 2007 private examination the Veteran reported depression 100 percent of the time.   However, the reported depression had very little functional limitations as the examiner reported that the Veteran worked full time, maintained good relationships with his coworkers and supervisors and socialized frequently with family and friends.  The February 2009 mental health treatment record state "Veteran denies significant issues with irritability or anger.  The veteran states he gets along "quite well" with other people."  

As stated above, the rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination. See 38 C.F.R. § 4.126(a).  Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. 38 C.F.R. § 4.126(b).  It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2013).  Thus, while the Veteran does display more social impairment than occupational impairment, social impairment alone cannot form the basis for an increased evaluation.  

The 30 percent rating is corroborated by the GAF scores which are attributable his PTSD indicating only slight, or at most mild, difficulty in social and occupational functioning.  The Board notes that the 45 GAF score assigned during the February 2007 private examination is not consistent with the other GAF scores subsequently assigned and also not consistent with the reported symptoms during the examination.  The March 2007 examiner opined that the Veteran is mildly compromised in his ability to sustain social relationships and also mildly compromised in his ability to sustain work relationships.  Mildly compromised is more consistent with the GAF scores between 61-70 which indicate mild symptoms or some difficulty in social, occupational, or school functioning.  Thus, the 45 GAF score assigned during the March 2007 is given little probative value when compared to the other GAF scores subsequently ranging from 70-90. 

Finally the Veteran did not display any of the suggested symptoms for the 70 or 100 percent disability rating or functional limitation s associated with the 70 and 100 percent evaluations.  38 C.F.R. § 4.130, DC 9411.  In contrast, the Veteran displays the majority of the enumerated symptoms and functional limitations for the 30 percent disability rating.  Id.


Extraschedular Consideration

The above determination is based on application of provisions of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2013).  However, the regulations also provide for exceptional cases involving compensation.  Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director of the Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. 
§ 3.321(b)(1). 

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008). 

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If the criteria reasonably describe the claimant's disability level and symptomatology, then a veteran's disability picture is contemplated by the rating schedule.  The assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

Here, because the schedular rating of 30 percent for the Veteran's PTSD fully addresses his symptoms, which include mainly sleep disturbance, periodic depression, suspiciousness, irritability and social avoidance, referral to the Under Secretary for Benefits or the Director of Compensation and Pension Service for consideration of an extraschedular evaluation is not warranted.  Thus, there is no evidence that the Veteran's service-connected disability causes impairment that is not contemplated by the schedular rating criteria or that renders impractical the application of the regular schedular standards.  See Thun, 22 Vet. App. at 111.  Accordingly, the requirements for referral of this case for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) have not been invoked.  Id.  see also Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996). 

Finally, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for a total disability rating due to individual unemployability (TDIU) is considered part and parcel of an original claim for benefits for the underlying disability when the issue of unemployability is reasonably raised by record, during either the adjudicatory process or the administrative appeal of the initial rating assigned for that same disability.  In this case, the issue of unemployability is not raised by the record.  At all of the examinations, the Veteran reported that he was currently employed, and there is no allegation that his service-connected PTSD has resulted in unemployment.  Therefore, consideration of a TDIU due to the service-connected PTSD is not warranted.


ORDER

Entitlement to an initial disability rating in excess of 30 percent for PTSD is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


